ROSS, J.
By the verdict rendered in this ease the jury in effect found that the defendant entered upon the prior possession of the plaintiff of the disputed premises and dispossessed her. An examination of the evidence shows that it is substantially conflicting upon the question as to whether the land was in the actual possession of plaintiff or Conroy. The verdict in favor of the plaintiff must therefore be taken as conclusive of the question. The ruling of the court below in respect to the burning of the cabin and fencing resulted in no injury to the appellant, for the jury only awarded the plaintiff nominal damages. The ruling in regard to the question put to Conroy, if erroneous, was cured by his subsequent testimony to the effect that he had possession of the disputed premises from July, 1874,' to the 1st of June, 1879. The instruction is not open to objection on the party of the defendant.
Judgment and order affirmed.
We concur: McKee, J.; McKinstry, J.